DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the predetermined required height" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 already recites that the required shape of a curve portion has a height of 1-5mm but does not specify any predetermined required height. “The predetermined required height” is being interpreted to mean the height of the height of the curve portion. Examiner notes that as it is being interpreted, claim 16 is redundant to the limitations in claim 15. 
Claim 17 recites the limitation "the predetermined width adjustment factor" and “predetermined height adjustment factor” in lines 1-2 and lines 2-3 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 already recites adjusting the side walls by 0.4-0.6 mm and adjusting the height by 200%-250%. There are no 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 7-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0079143) modified by Chen (US 2018/0279471, made of reference on the action dated 9/16/2020), Virgili (US 2020/0264713, made of reference on the action dated 9/16/2020), and Norman (US 4,969,966). 
Regarding claim 1, Liu meet the claimed a method of manufacturing a convex mold, comprising: providing a specification of a convex fixture according to a curve shape (Liu [0005] teaches the mold has a curved shape that matches to curved glass) wherein the curve shape has a plane portion and a curve portion downwardly and vertically extended from edges of the plane portion, (Liu [0014] describe a planar portion and a curved portion of the curved glass, see Figure 1 for the curve portion extending down) the convex fixture includes a base and a convex structure extended upwardly from a top of the base, (Liu Figure 1 shows a base and a convex structure) a shape of a top of the convex structure is the same as a shape of the plane portion, (Liu [0014] teaches the pressing portion on the mold matches the planar portion of the curved glass) an area of the top of the convex structure is less than an area of the plane portion, (Liu Figure 1, although not to scale, shows the glass being molded must fit around the convex structure of the upper mold, in order to fit around the structure, convex structure must be slightly smaller than the plane portion) and the convex structure is configured such that, when the plane portion is arranged on top of the convex structure, an entirety of the curve portion directly contacts an entirety of the side wall of the convex structure (Liu Figure 1 shows the curve portion would contact the entire side wall of the convex structure and stop before the base begins) and there is nothing between the entirety of the curve portion and the entirety of the side wall of the convex structure (Liu [0013] teaches the upper mold is adjacent to the 3D glass or the film) wherein the height of the convex structure is equal to that of the curve portion (Liu Figure 1 shows the curve portion of the glass covers the side wall of the convex structure, this would make the heights equal.)

    PNG
    media_image1.png
    602
    796
    media_image1.png
    Greyscale

Liu does not explicitly teach the convex structure and curved portion have a height of 1 mm to 5 mm, however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
a thermoforming convex mold or of a thermoformed film sensor. 
Analogous in the field of thermoforming, Chen meets the claimed a thermoforming convex mold (Chen Abstract teaches an article can be thermoformed by a mold) of a thermoformed film sensor (Chen Abstract teaches a mold is used to thermoform a transparent conductive film.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Liu with the thermoforming mold of Chen in order to provide a way to form an electrical circuit on the film sensor, see Chen [0018].
Liu does not meet the claimed, and a curvature radius of a curve corner between the top and a side wall of the convex structure is lower than 2 mm and higher than 0 mm.
Analogous in the field of curved screens, Virgili meets the claimed and a curvature radius of a curve corner between the top and a side wall of the convex structure is lower than 2 mm and higher than 0 mm (Virgili [0076] teaches that a rounded edge can have a radius of 5 mm.)
The range as claimed and the radius as taught by Virgili do not overlap but are so close that one of ordinary skill in the art would expect a curvature radius of 0 mm – 2 mm to have the same properties of that with a 5 mm radius, see MPEP §2144.04.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Liu with the curvature radius of Virgili in order to provide an edge or bevel on the periphery, see Virgili [0076].
Liu does not meet the claimed, inwardly shrinking the side walls of the convex structure by 0.4 mm to 0.6 mm uniformly, and increasing the height of the convex structure by 200% to 250% so as to adjust the specification, producing a convex mold according to the adjusted specification of the convex fixture.
Analogous in the field of making curved articles, Norman does not explicitly meet the claimed, inwardly shrinking the side walls of the convex structure by 0.4 mm to 0.6 mm uniformly, and increasing the height of the convex structure by 200% to 250%, so as to adjust the specification, and producing a convex mold according to the adjusted specification of the convex fixture, however, Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.
Regarding claim 2, Liu meets the claimed, the method according to claim 1, wherein the curve portion is fabricated to have four surfaces (Liu [0014] teaches that there can be four upper curved portions of the mold which correspond to the curved portions of the 3D glass) vertical to each other (Liu Figure 1 shows two of the four curved portions are vertical to each other, since Liu [0014] teaches the curved portions are along the same plane, the other two must be vertical as well.)
Regarding claim 7, Liu does not meet the claimed, the method according to claim 1, wherein the film sensor includes a transparent substrate and a sensing layer thereon
the method according to claim 1, wherein the film sensor includes a transparent substrate and a sensing layer thereon (Chen [0008] teaches a transparent conductive film comprising a transparent substrate and a transparent conductive layer with an electrical circuit.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the transparent substrate and sensing layer of Chen in order to form a functional electrical circuit after thermoforming such as a touch screen or curved touch sensor, see Chen [0008] and Chen [0042].
Regarding claim 8, Liu does not meet the claimed, the method according to claim 7, wherein a material of the transparent substrate is polyethylene terephthalate (PET).
Chen meets the claimed, the method according to claim 7, wherein a material of the transparent substrate is polyethylene terephthalate (PET) (Chen [0050]-[0051] teach the polymers used for the substrate include PET.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the PET substrate of Chen in order to provide a thermoplastic polymer that can undergo the thermoforming process, see Chen [0051].
Regarding claim 9, Chen further meets the claimed, the method according to claim 7, wherein a Young's modulus of the transparent substrate is in a range of 1.5x109 Pa to 3 x 109 Pa (Chen [0050]-[0051] teach the substrate is PET, PET typically has a Young’s Modulus of 2-2.7 GPa or 2-2.7 x 109 Pa, see “Young’s Modulus” with the action dated 9/16/2020.)
Regarding claim 10, Liu does not meet the claimed, the method according to claim 7, wherein the sensing layer includes a plurality of transparent electrode serials.
 the method according to claim 7, wherein the sensing layer further comprises a plurality of transparent electrode serials (Chen [0008] teaches a transparent conductive layer with an electrical circuit in the transparent conductive film.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the electrodes of Chen in order to form a functional electrical circuit after thermoforming, see Chen [0008].
Regarding claim 11, Liu meets the claimed, A method of manufacturing a mold having a required shape, (Liu [0005] teaches the mold has a curved shape that matches to curved glass) the required shape being a curve shape with a plane portion and a curve portion downwardly and vertically extended from edges of the plane portion, (Liu [0014] describe a planar portion and a curved portion of the curved glass, see Figure 1 for the curve portion extending down) the method comprising: establishing an initial specification of a convex fixture according to the curve shape (Liu [0005] teaches the mold has a curved shape that matches to curved glass) the convex fixture including a base and a convex structure extended upwardly from a top of the base, (Liu Figure 1 shows a base and a convex structure)  a height of the convex structure being equal to the height of the curve portion of the curve shape, (Liu Figure 1 shows the curve portion of the glass covers the side wall of the convex structure, this would make the heights equal) a shape of a top of the convex structure corresponding to a shape of the plane portion of the curve shape, (Liu [0014] teaches the pressing portion on the mold matches the planar portion of the curved glass) an area of the top of the convex structure being less than an area of the plane portion of the curve shape, (Liu Figure 1, although not to scale, shows the glass being molded must fit around the convex structure of the upper mold, in order to fit around the structure, convex structure must be slightly smaller than the plane portion)  the convex structure being thereby configured such that, when the plane portion is arranged on the top of the convex structure, an entirety of the curve portion is in direct contact with an entirety of the side wall of the convex structure (Liu Figure 1 shows the curve portion would contact the entire side wall of the convex structure and stop before the base begins) and there is nothing between the entirety of the curve portion and the entirety of the side wall of the convex structure; (Liu [0013] teaches the upper mold is either adjacent to the 3D glass or the film) 
Liu does not explicitly teach the convex structure and the curve portion having a height in the range of 1 mm to 5 mm, however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
	Liu does not meet the claimed, a thermoforming convex mold, configured for fabrication of a thermoformed film sensor, or shape of the thermoformed film sensor.
Analogous in the field of thermoforming, Chen meets the claimed a thermoforming convex mold (Chen Abstract teaches a transparent film can be thermoformed by a mold) configured for fabrication of a thermoformed film sensor (Chen Abstract teaches a mold is used to thermoform a transparent conductive film) or shape of the thermoformed film sensor (Chen Abstract teaches the film is shaped.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Liu with the thermoforming mold of Chen in order to provide a way to form an electrical circuit on the film sensor, see Chen [0018].
a curvature radius of a curve corner between the top and a side wall of the convex structure being lower than 2 mm and higher than 0 mm.
Analogous in the field of curved screens, Virgili meets the claimed and a curvature radius of a curve corner between the top and a side wall of the convex structure is lower than 2 mm and higher than 0 mm (Virgili [0076] teaches that a rounded edge can have a radius of 5 mm.)
The range as claimed and the radius as taught by Virgili do not overlap but are so close that one of ordinary skill in the art would expect a curvature radius of 0 mm – 2 mm to have the same properties of that with a 5 mm radius, see MPEP §2144.04.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Liu with the curvature radius of Virgili in order to provide an edge or bevel on the periphery, see Virgili [0076].
Liu does not meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; and producing a convex mold according to the adjusted specification. 
Analogous in the field of making curved articles, Norman does not explicitly meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; and producing a convex mold according to the adjusted specification however, Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.
Regarding claim 12, Liu meets the claimed, The method according to claim 11, wherein the curve portion of the curve shape of the thermoformed film sensor includes four surfaces (Liu [0014] teaches that there can be four upper curved portions of the mold which correspond to the curved portions of the 3D glass) vertical to each other (Liu Figure 1 shows two of the four curved portions are vertical to each other, since Liu [0014] teaches the curved portions are along the same plane, the other two must be vertical as well.)
Chen meets the claimed, the method according to claim 11, wherein a material of the transparent substrate is polyethylene terephthalate (PET) (Chen [0050]-[0051] teach the polymers used for the substrate include PET.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the PET substrate of Chen in order to provide a thermoplastic polymer that can undergo the thermoforming process, see Chen [0051].
Regarding claim 15, Liu meets the claimed, A method of fabricating a thermoformed film having a required shape by a convex mold, the required shape being a curve shape with a plane portion and a curve portion downwardly and vertically extended from edges of the plane portion, (Liu [0014] describe a planar portion and a curved portion of the curved glass, see Figure 1 for the curve portion extending down) he method comprising: establishing an initial specification of a convex fixture according to the curve shape, (Liu [0005] teaches the mold has a curved shape that matches to curved glass and film) the convex fixture including a base and a convex structure extended upwardly from a top of the base, (Liu Figure 1 shows a base and a convex structure) a height of the convex structure being equal to the height of the curve portion of the curve shape, (Liu Figure 1 shows the curve portion of the glass covers the side wall of the convex structure, this would make the heights equal) a shape of a top of the convex structure corresponding to a shape of the plane portion of the curve shape, (Liu [0014] teaches the pressing portion on the mold matches the planar portion of the curved glass)  an area of the top of the convex structure being less than an area of the plane portion of the curve shape, (Liu Figure 1, although not to scale, shows the glass being molded must fit around the convex structure of the upper mold, in order to fit around the structure, convex structure must be slightly smaller than the plane portion), the convex structure being thereby configured such that, when the plane portion is arranged on the top of the convex structure, an entirety of the curve portion is in direct contact with an entirety of the side wall of the convex structure (Liu Figure 1 shows the curve portion would contact the entire side wall of the convex structure and stop before the base begins) and there is nothing between the entirety of the curve portion and the entirety of the side wall of the convex structure; (Liu [0013] teaches the upper mold is adjacent to the 3D glass or the film) and thermoforming a film on the convex mold,  (Liu [0015] teaches heating the film to shape it to the glass) whereby when a plane portion of the thermoformed film is arranged on a top of the convex mold, an entirety of a curve portion of the thermoformed film is in direct contact with an entirety of a side wall of the convex mold (Liu [0013] teaches the upper mold is adjacent to the 3D glass or the film).
 teach the curve portion having a height in a range of 1 mm to 5 mm, however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
Liu does not meet the claimed, fabricating a thermoformed film sensor, shape of the thermoformed film sensor or thermoforming a film sensor.
	Analogous in the field of thermoforming, Chen meets the claimed fabricating a thermoformed film sensor, (Chen Abstract teaches a film can be thermoformed by a mold) shape of the thermoformed film sensor (Chen abstract teaches the shape of the conductive film is matched to the mold) or thermoforming a film sensor (Chen Abstract teaches a film can be thermoformed by a mold).
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Liu with the thermoforming mold of Chen in order to provide a way to form an electrical circuit on the film sensor, see Chen [0018].
Liu does not meet the claimed, a curvature radius of a curve corner between the top and a side wall of the convex structure being lower than 2 mm and higher than 0 mm.
Analogous in the field of curved screens, Virgili meets the claimed a curvature radius of a curve corner between the top and a side wall of the convex structure being lower than 2 mm and higher than 0 mm  (Virgili [0076] teaches that a rounded edge can have a radius of 5 mm.)

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Liu with the curvature radius of Virgili in order to provide an edge or bevel on the periphery, see Virgili [0076].
 Liu does not meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; producing the convex mold according to the adjusted specification.
Analogous in the field of making curved articles, Norman does not explicitly meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; producing the convex mold according to the adjusted specification, however, Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.

Regarding claim 16, Liu does not explicitly meet the claimed, The method according to claim 15, wherein the predetermined required height of the curve portion of the curve shape is in a range of 1 mm to 5 mm however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
Regarding claim 17, Liu modified by Norman further meets the claimed, The method according to claim 15, wherein the predetermined width adjustment factor is in a range of an inward adjustment of 0.4 mm to 0.6 mm, and the predetermined height adjustment factor is in a range of an increase of 200% to 250% (Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.
Regarding claim 18, Liu does not meet the claimed, The method according to claim 15, wherein the film sensor includes a transparent substrate and a sensing layer disposed on the transparent substrate.
 Chen meets the claimed, The method according to claim 15, wherein the film sensor includes a transparent substrate and a sensing layer disposed on the transparent substrate (Chen [0008] teaches a transparent conductive film comprising a transparent substrate and a transparent conductive layer with an electrical circuit.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the transparent substrate and sensing layer of Chen in order to form a functional electrical circuit after thermoforming such as a touch screen or curved touch sensor, see Chen [0008] and Chen [0042].
Regarding claim 19, Liu does not meet the claimed, The method according to claim 18, wherein a material of the transparent substrate is polyethylene terephthalate (PET).
Chen meets the claimed, The method according to claim 18, wherein a material of the transparent substrate is polyethylene terephthalate (PET) (Chen [0050]-[0051] teach the polymers used for the substrate include PET.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the PET substrate of Chen in order to provide a thermoplastic polymer that can undergo the thermoforming process, see Chen [0051].
Regarding claim 20, Chen further meets the claimed,  The method according to claim 18, wherein a Young's modulus of the transparent substrate is in a range of 1.5 x109 Pa to 3 x 109 Pa (Chen [0050]-[0051] teach the substrate is PET, PET typically has a Young’s Modulus of 2-2.7 GPa or 2-2.7 x 109 Pa, see “Young’s Modulus” with the action dated 9/16/2020.)
Regarding claim 21, Liu does not meet the claimed, The method according to claim 18, wherein the sensing layer includes a plurality of transparent electrode serials.
 The method according to claim 18, wherein the sensing layer includes a plurality of transparent electrode serials. (Chen [0008] teaches a transparent conductive layer with an electrical circuit in the transparent conductive film.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the electrodes of Chen in order to form a functional electrical circuit after thermoforming, see Chen [0008].
Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Chen, Virgili, and Norman as applied to claims 1 or 11 above, and further in view of Jenson (US 2018/0257840, made of reference on the action dated 9/16/2020).
Regarding claim 3, Liu does not meet the claimed, the method according to claim 1, wherein the top of the convex structure is fabricated to have a rectangular shape.
Analogous in the field of molding convex structures, Jenson meets the claimed, the method according to claim 1, wherein the top of the convex structure is fabricated to have a rectangular shape (Jenson Figure 1 shows the top of a convex structure used as a mold is rectangular.) 




    PNG
    media_image2.png
    537
    729
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the convex structure of modified Liu with the rectangular structure of Jenson in order to match the shape of the article being molded, see Jenson [0005] and Liu [0013].
Regarding claim 4, Jenson does not explicitly meet the claimed, the method according to claim 3, wherein a diagonal line of the rectangular shape is fabricated to have a range of 5 inches to 7 inches however, Jenson [0005] teaches the mold matches in shape and size to the device being molded.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dimensions of the rectangular portion of the mold to match those of the device being molded, see Jenson [0005] and Liu [0013].
The method according to claim 11, wherein the shape of the top of the convex structure is a rectangular shape with a diagonal having a range of 5 inches to 7 inches.
Jenson meets the claimed, The method according to claim 11, wherein the shape of the top of the convex structure is a rectangular shape (Jenson Figure 1 shows the top of a convex structure used as a mold is rectangular.) Jenson does not explicitly meet the claimed, with a diagonal having a range of 5 inches to 7 inches, however, Jenson [0005] teaches the mold matches in shape and size to the device being molded.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dimensions of the rectangular portion of the mold to match those of the device being molded, see Jenson [0005] and Liu [0013].
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu by Chen, Virgili, and Norman above to claims 1 or 11 above, and further in view of Tai (US 2016/0105968, made of reference on the action dated 9/16/2020).
Modified Liu does not meet the claimed, the method according to claim 1, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite.
Analogous in the field of thermoforming films, Tai meets the claimed, the method according to claim 1, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite (Tai [0081] teaches an electrode array can be thermoformed using a mold containing a stainless steel component.)
The courts have held that combine prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.

Regarding claim 14, Liu does not meet the claimed, The method according to claim 11, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite.
Analogous in the field of thermoforming films, Tai meets the claimed, the method according to claim 11, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite (Tai [0081] teaches an electrode array can be thermoformed using a mold containing a stainless steel component.)
The courts have held that combine prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.
It would have been obvious to combine the thermoforming mold of modified Liu with the stainless steel mold of Tai in order to produce a curve on an electrode array during thermoforming, see Tai [0081].
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
Applicant argues that nothing in Liu shapes the 3D glass/decorative film (film sensor). Examiner notes that molding/shaping the film sensor is not required by the claim, the claim only requires a thermoformed film sensor which his taught by Chen. Applicant further argues that the film/glass do not experience spring back. Examiner also notes that this is not required by the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744